First of all, allow me to congratulate you, Sir, on your 
election as President of the General Assembly at its 
sixty-ninth session and to wish you every success 
in carrying out that important task. It is also a great 
pleasure to express my gratitude to Mr. John Ashe for 
his successful and fruitful guidance of the previous 
session of the General Assembly.

The current situation in the world vividly 
demonstrates that the ongoing instability, increasing 
disputes among the leading world Powers and the absence 
of a clear and comprehensible vision for the future of the 
world order have become part of our everyday life. War, 
conflict, a refusal to listen to one another and unilateral 
action are pushing the international community ever 
closer to the precipice. Such developments undermine 
our efforts to work together effectively to address 
today’s threats and challenges. It is no surprise that 
various terrorist and extremist groups are cunningly 
taking advantage of the prevailing political vacuum and 
fierce opposition among world and regional Powers in 
order not only to insinuate and assert their presence, but 
also to demonstrate their ability to directly influence 
the situation around the world.

Therefore, the role of the United Nations as a 
platform for comprehensive dialogue is becoming ever 
more important. Kyrgyzstan has consistently advocated 
the further strengthening of the central coordinating 
role of the United Nations in international affairs so 
as to maintain peace, security and stability; to promote 
shared sustainable and constructive development; and 
to encourage broad international cooperation. We 
believe that the ongoing and emerging sources of global 
instability require a strengthened role for the United 
Nations in every possible way. The relevance of political 
and diplomatic conflict resolution is reconfirmed by 
the situations in Afghanistan, the Sahel, East and West 
Africa, Ukraine and Syria. In order to overcome the 
threats and challenges to peace, prosperity and creative 
development, we should firmly and resolutely move 
forward by uniting the efforts of the entire international 
community. Kyrgyzstan expresses its full readiness 
to participate in such constructive and effective 
international cooperation.

Against the backdrop of such negative global 
political developments, the further strengthening of 
human rights principles and of the rule of law, based on 
constructive approaches and cooperation, is becoming 
all the more relevant. For Kyrgyzstan, these principles 
are an integral part of political development. The 
upcoming parliamentary and presidential elections in 
Kyrgyzstan, in 2015 and 2017, will serve as an important 
step in strengthening the democratic foundations of our 
country. We hope that the international community 
will provide effective assistance to Kyrgyzstan in 
implementing its far-reaching goals. In line with our 
commitment to democratic principles and the desire to 
make a further contribution to the dialogue on global 
democracy, Kyrgyzstan has announced its candidacy 
for the Human Rights Council for the period of 2016-
2018. We count on the support of members of the 
Assembly in that regard.

The world today is at a difficult juncture, marked 
by increasing regional and international instability. All 
nations, regardless of their geographical location, face 
similar security challenges. Our region, in this regard, 
is no exception. It is obvious that the most serious 
external challenge to Central Asia remains the situation 
in Afghanistan, as well as the threats of terrorism, 
extremism and drug trafficking emanating from that 
country.

As in the past, problems related to illegal drug-
trafficking as a direct consequence of the situation in 
Afghanistan are among the most severe in the entire 
region. We are especially alarmed by the continuing 
strong link between terrorism and illegal Afghan drugs, 
which undermine the achievements in Afghanistan’s 
security situation and its ability to ensure law and order 
throughout the country. In this regard, it is necessary 
to pool efforts with the United Nations to promote 
security and stability in Afghanistan.

In order to effectively curb these threats, we call 
for a more proactive international contribution, in order 
to strengthen the capacity of regional law-enforcement 
agencies and to promote regional cooperation. We 
attach particular importance to the Istanbul Process 
as an important dialogue in improving regional 
cooperation on Afghan issues. We count on the active 
participation of all parties in achieving practical 
results. We hope that the establishment of the new 
Government of Afghanistan by Mr. Ashraf Ghani and 
Mr. Abdullah Abdullah will be the starting point for the 
future stabilization in that war-weary country.

Another important factor for regional instability 
is the unresolved border issue in Central Asia. 
Undoubtedly, a successful solution is in the best 
interests of all States of the region. The solution would 

greatly contribute to enhancing the regional transit 
potential of our countries, developing cross-border 
infrastructure, improving the economic situation and 
decreasing social tension. In this regard, I call on all 
Central Asian States to support the recent initiative of 
the President of Kyrgyzstan, Mr. Almazbek Atambaev, 
on the development and subsequent signing of bilateral 
agreements on border-related confidence-building, as 
put forward at the summit of the Shanghai Cooperation 
Organization held in Dushanbe. I am confident that 
the successful implementation of that initiative would 
let us take historic steps towards the development of 
regional economic and trade relations, as well as in 
jointly maintaining regional stability.

Amid the turmoil sweeping through the Middle 
East, it is especially important to focus our attention 
on the issue of the Israeli-Palestinian peace process, 
which we view as the major destabilizing factor for the 
region and the world. The use of force leads only to 
further bloodshed, destruction and hatred and does not 
solve any problem. In order to revive mutual trust, the 
conflict must be resolved by exclusively political and 
diplomatic means, on the basis of relevant resolutions 
of the Security Council.

The theme of the present general debate, “Delivering 
on and implementing a transformative post-2015 
development agenda”, is both timely and relevant. Next 
year, at the seventieth anniversary session of the United 
Nations, we will need to formulate and adopt new goals 
for the following 15 years. The evolving situation today 
illustrates that many countries, including Kyrgyzstan, 
are unlikely to achieve all the objectives proposed in 
the Millennium Declaration (resolution 55/2) and the 
Millennium Development Goals in the next year. We 
believe that the goals not achieved should be refined 
in the light of gained experience and they should find 
proper reflection in the post-2015 goals for sustainable 
development.

We advocate including countries with special 
development needs on the agenda of the post-2015 
agenda. Kyrgyzstan falls into such a category. Ours 
is a developing, landlocked and mountainous State 
that is highly vulnerable to climate change. It is well 
known that extreme poverty in Kyrgyzstan has many 
causes, foremost among them a disadvantageous 
geographical location. More than 70 per cent of our 
territory is mountainous. The country lies 5,000 
metres above sea level, with approximately one third 
of its total area lying 400 metres above sea level. Such 
States are characterized by remoteness, inaccessibility, 
informational isolation, severe geoclimatic conditions 
and a high cost of living.

For Kyrgyzstan, the absence of access to the sea 
is yet another factor having a restrictive effect on 
our economic development. Remoteness from major 
international transport networks and high transportation 
costs hinder the development of multi-vector and 
diversified international economic relations and the 
implementation of the country’s large-scale investment 
projects. We believe that the establishment of an 
international development fund to provide support and 
assistance for the economies of developing landlocked 
countries would contribute to their sustainable 
economic development. This is especially important 
in the run-up to the second United Nations Conference 
on Landlocked Developing Countries, to be held in 
Vienna, where a new programme of action for the next 
decade should be adopted.

The year 2015 will be a milestone for the entire 
world community. In addition to the adoption of the 
post-2015 agenda, we anticipate the adoption of an 
international legally binding instrument on climate 
change. On 23 September, on the margins of the 
General Assembly, the United Nations Summit on 
Climate Change was held, at which States outlined 
their vision for a solution incorporating adaptation to 
and mitigation of climate change. For Kyrgyzstan, as 
for all mountainous countries whose ecosystems are 
highly sensitive to climate change, these issues are of 
priority importance on the national agenda. Abruptly 
melting glaciers, rising temperatures, soil degradation, 
landslides, mudflows and floods cause significant 
economic damage and serve as vivid reminders of 
the vulnerability of mountain ecosystems. According 
to reliable forecasts, Kyrgyzstan’s ice cover could be 
reduced by 40 per cent by 2025, leading to a one third 
drop in the water available in the region. In that regard, 
conscious of the undoubted interconnections between 
the environment, climate change and sustainable 
development goals, we believe that it is essential that 
the interests of vulnerable countries be adequately and 
fairly reflected in future action at the global level.

Speaking of regional problems in Central Asia, I 
should note that dealing as we are with global challenges 
such as climate change, the potential threat of an 
energy crisis and population growth, water resources 
are a key factor in prosperity, and in that regard, our 
basic position is that the issues of water resources and 

energy are indissolubly linked and inseparable from 
each other. It is crucial to understand that hydropower 
development is an essential precondition for our 
sustainable development. That is entirely consistent 
with the Secretary-General’s initiative in declaring 
the period between 2014 and 2024 the Decade of 
Sustainable Energy for All. It is clear that access to 
modern, affordable and environmentally friendly 
energy supplies is essential if developing countries are 
to achieve global development goals, including those 
in the Millennium Declaration. The issue of affordable 
energy should unquestionably be appropriately 
reflected in the new world agenda of the United Nations 
post-2015.

The recovery and secure storage of uranium tailings 
in Kyrgyzstan remains a serious transboundary problem 
for Central Asia. Most are concentrated in densely 
populated areas, and their condition has deteriorated in 
the last 10 years in the wake of closings of industrial 
enterprises and major production facilities. Moreover, 
a large part of these tailings are at risk of exposure to 
landslides and floods, as they are located in seismically 
active regions near the banks of Central Asia’s major 
transboundary rivers. Despite my Government’s efforts 
at the national level, along with the support of various 
international programmes and projects, the serious 
social, economic and environmental problems related 
to these issues continue. I would therefore like to urge 
the international community to assist Kyrgyzstan 
in dealing with this problem of radioactive and toxic 
waste through full rehabilitation of the contaminated 
areas, as envisioned in resolution 68/218, on the role of 
the international community in averting the radiation 
threat in Central Asia.

In conclusion, I would like to emphasize that no 
State can solve all the challenges it faces and maintain 
sustainable development in isolation. We cannot 
achieve our sustainable development goals and establish 
global order without the consolidated efforts of the 
international community. In that regard, I would like to 
assure the Assembly that Kyrgyzstan, in its partnership 
with the United Nations, stands ready to contribute to 
the search for new opportunities to solve the complex 
challenges of our time, as well as to contribute to 
strengthening stability and peace in the world.
